SAFE TRAVEL CARE, INC.
8880 Rio San Diego Dr., 8th Floor, San Diego, CA 92108
Tel (619) 342-7449 Fax (619) 342-7446






STOCK EXCHANGE AGREEMENT
 


 
THIS AGREEMENT is made this 4th day of August, 2006 by and between the
controlling stockholders (hereafter referred to as the “Shareholders”) of TITAN
ENERGY DEVELOPMENT INC., a Minnesota corporation (the “Company”), and SAFE
TRAVEL CARE, INC., a corporation organized under the laws of Nevada (“SFTV”).
 
WHEREAS, the Shareholders, once the conditions as set forth in this Agreement
have been fulfilled, desire to exchange 100% of their shares of stock of the
Company, par value $0.001 per share (the “Company Stock”), for Preferred Shares
in SFTV and
 
WHEREAS, SFTV desires to exchange Preferred Shares of SFTV for 100% of the
common shares of the Company;
 
NOW, THEREFORE, in consideration of the foregoing and the following mutual
covenants and agreements, the parties hereto agree as follows:
 
1.  Exchange of Stock. At the closing of this Agreement (the “Closing”), upon
the basis of the covenants, warranties and representations set forth in this
Agreement, the Shareholders will transfer, assign, and deliver to SFTV 1,178,000
shares of Company Stock, free and clear of all liens and encumbrances, except as
otherwise may be permitted hereunder in return for shares of Preferred Stock in
SFTV as set forth in Section 2.
 
2.  At the time of Closing between the Shareholders and SFTV, the Shareholders
shall exchange 100% of their shares of stock of the Company for 1,000,000 shares
of Series “B” Preferred Stock in SFTV, different and distinct from the Series A
Preferred Stock, and any other outstanding Series of Preferred Stock in SFTV,
with attributes as will be set forth below:
 

A.  
The Series “B” Preferred Stock will be issued in accordance with a resolution of
the corporation, said resolution describing the value, interest, maturity and
relation of said Series B Preferred Stock to the capital structure of SFTV, and
including the option of Conversion to Common Stock in SFTV after 2 years.

 

B.  
Each share of Series B Preferred Stock will convert to $1.00 in value of SFTV
Common Stock at the time of conversion.

 

C.  
Escalation consideration:

 
 
Page - 1

--------------------------------------------------------------------------------

 
 

i.  
If Company Gross Revenues for 2007 and 2008 average $1.0 million or more, each
share of Series B Preferred Stock will convert to $1.50 in value of SFTV Common
Stock at the time of conversion.

 

ii.  
If Company Gross Revenues for 2007 and 2008 average $2.0 million or more, each
share of Series B Preferred stock will convert to $2.00 in value of SFTV Common
Stock at the time of conversion.

 

iii.  
If Company Gross Revenues for 2007 and 2008 average $3.0 million or more, each
share of Series B Preferred stock will convert to $3.00 in value of SFTV Common
Stock at the time of conversion.

 

iv.  
If Company Gross Revenues for 2007 and 2008 average $4.0 million or more, each
share of Series B Preferred stock will convert to $4.00 in value of SFTV Common
Stock at the time of conversion.

 

v.  
Similar progression will apply to additional increases in Gross Revenues over
the period of 2007 to 2008.

 
3.  Closing. The Closing shall take place no later than August 30, 2006. 
 
4.  Post Acquisition Status of Company. At closing, the Company will become a
wholly owned subsidiary of SFTV. As such, the Company shall maintain its own
Board of Directors and officers. The Company agrees to allow the appointment of
one member of the board of directors by SFTV. At the time of Closing, the Board
of Directors of SFTV will accept the appointment of one member by Company to the
board of SFTV.
 
5.  Management. Jeffrey Flannery shall remain as Chief Executive Officer and
Chief Financial Officer of the SFTV, while Thomas Black will be elected by the
Board of Directors to the position of President of SFTV and immediately
thereafter will be appointed to the Board of Directors. Should any changes occur
which could result in either the removal of Thomas Black as President of SFTV or
as a Member of the Board of Directors, no such removal shall take place until a
thirty (30) day “cooling off” period expires. Further, should voting control of
SFTV change from Jeffrey Flannery or should the Management and/or Board of
Directors of SFTV move forward in a manner that is contrary to Thomas Black’s
direction, Thomas Black shall so notify Jeffrey Flannery and the Board of
Directors. Upon notification, no subsequent action shall take place for a sixty
(60) day period in order to provide company with the opportunity to purchase
from Jeffrey Flannery, the Series “A” Preferred Stock that Jeffrey Flannery has
in his sole possession for a cash purchase price of One Million Dollars
($1,000,000).
 
6.  Financing of Subsidiary.
 
(a)  SFTV hereby warrants that it will secure a firm commitment for at least $2
million which will be made available to the Company.
 
 
Page - 2

--------------------------------------------------------------------------------

 
 
(b)  During the first three months following the signing of this Agreement, SFTV
will commit to hiring key executives of Titan as consultants and employees to
SFTV to help support SFTV operations, marketing and business development.
 
(c)  The terms of these consulting arrangement(s) will be set forth in
individual consulting agreements between SFTV and the consultant(s).
 
(d)  This period may be extended by mutual agreement.
 
7.  Share Exchange. It is our understanding that the contemplated Reorganization
would be conducted pursuant to the Final Agreement, and in compliance with IRC
Section 368(a)(1), reflecting the foregoing provisions and including such other
terms and conditions as are mutually agreed upon among the parties thereto in
the course of good faith negotiations and as are usual and customary in
transactions of the type contemplated hereby.
 
8.  Restrictive Legend. All shares of the Stock to be delivered hereunder shall
bear a restrictive legend in substantially the following form:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SHARES NOR ANY INTEREST THEREIN MAY BE OFFERED,
SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS A REGISTRATION STATEMENT
WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES ACT AND ANY APPLICABLE
STATE SECURITIES LAWS, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT.”
 
9.  Representations and Warranties of the Shareholders. Where a representation
contained in this Agreement is qualified by the phrase “to the best of the
Shareholder’s knowledge” (or words of similar import), such expression means
that, after having conducted a due diligence review, the Shareholders believe
the statement to be true, accurate, and complete in all material respects.
Knowledge shall not be imputed nor shall it include any matters which such
person should have known or should have been reasonably expected to have known.
The Shareholders represent and warrant to SFTV as follows:
 
(a)  Power and Authority. The Shareholders have full power and authority to
execute, deliver, and perform this Agreement and all other agreements,
certificates or documents to be delivered in connection herewith, including,
without limitation, the other agreements, certificates and documents
contemplated hereby (collectively the “Other Agreements”).
 
(b)  Binding Effect. Upon execution and delivery by the Shareholders, this
Agreement and the Other Agreements shall be and constitute the valid, binding
and legal obligations of the Shareholders, enforceable against the Shareholders
in accordance with the terms hereof and thereof, except as the enforceability
hereof or thereof may be subject to the effect of (i) any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or affecting
creditors’ rights generally, and (ii) general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law).
 
 
Page - 3

--------------------------------------------------------------------------------

 
 
(c)  Effect. Neither the execution and delivery of this Agreement or the Other
Agreements nor full performance by the Shareholders of their obligations
hereunder or there under will violate or breach, or otherwise constitute or give
rise to a default under, the terms or provisions of the Articles of
Incorporation or Bylaws of the Company or, subject to obtaining any and all
necessary consents, of any contract, commitment or other obligation of the
Company or necessary for the operation of the Company following the Closing or
any other material contract, commitment, or other obligation to which the
Company is a party, or create or result in the creation of any encumbrance on
any of the property of the Company. The Company is not in violation of its
Articles of Incorporation, as amended, its Bylaws, as amended, or of any
indebtedness, mortgage, contract, lease, or other agreement or commitment.
 
(d)  No Consents. Any consent, approval or authorization of, or registration,
declaration or filing with any third party, including, but not limited to, any
governmental department, agency, commission or other instrumentality, will be
obtained or made by the Shareholders prior to the Closing if necessary to
authorize the execution, delivery and performance by the Shareholders of this
Agreement or the Other Agreements.
 
(e)  Stock Ownership of the Shares to be Sold by the Shareholders. The
Shareholders have good, absolute, and marketable title to shares of the Company
Common Stock which constitute 100% percent of the issued and outstanding shares
of the Company Common Stock. The shares of the Stock to be sold by the
Shareholders hereunder constitute all of the shares of the capital stock of the
Company owned by the Shareholders. The Shareholders have the complete and
unrestricted right, power and authority to cause the transfer and assignment of
the Stock pursuant to this Agreement. The delivery of the Stock to SFTV as
herein contemplated will vest in SFTV good, absolute and marketable title to the
shares of the Stock as described herein, free and clear of all liens, claims,
encumbrances, and restrictions of every kind, except those restrictions imposed
by applicable securities laws or this Agreement. No one affiliated with the
Shareholders or any of its officers, directors, or principal stockholders owns
any shares of the capital stock of the Company, other than the shares of the
Stock owned by the Shareholders.
 
(f)  Organization and Standing of the Company. The Company is a duly organized
and validly existing Minnesota corporation in good standing, with all requisite
corporate power and authority to carry on its business as presently conducted.
The Company is qualified to do business in all other jurisdictions where it does
or plans to do business.
 
(g)  Subsidiaries. The Company has the following subsidiaries: None.
 
(h)  Capitalization and Other Outstanding Shares. The Company is authorized by
its Articles of Incorporation to issue 15,000,000 shares of the Common Stock and
5,000,000 undesignated shares. There are no outstanding options, contracts,
commitments, warrants, preemptive rights, agreements or any rights of any
character affecting or relating in any manner to the issuance of the Stock or
other securities or entitling anyone to acquire the Stock or other securities of
the Company.
 
(i)  Assets and Liabilities. As set forth in Exhibit A.
 
 
Page - 4

--------------------------------------------------------------------------------

 
 
(j)  Litigation. As set forth in Exhibit B.
 
(k)  Employees. As of the date of this Agreement as well as at the Closing, the
Company has 3 full and part time employees. The Company has no labor disputes or
related actions as of this date.
 
(l)  Records. The books of account and minute books of the Company are complete
and correct, and reflect all those transactions involving its business which
properly should have been set forth in such books.
 
(m)  No Knowledge of the Company’s Default. The Shareholders have no knowledge
that any of the Company’s representations and warranties contained in this
Agreement or the Other Agreements are untrue, inaccurate or incomplete or that
Shareholders or Company is in default under any term or provision of this
Agreement or the Other Agreements.
 
(n)  No Untrue Statements. No representation or warranty by the Shareholders in
this Agreement or in any writing furnished or to be furnished pursuant hereto,
contains or will contain any untrue statement of a material fact, or omits, or
will omit to state any material fact required to make the statements herein or
therein contained not misleading.
 
(o)  Reliance. The foregoing representations and warranties are made by the
Shareholders with the knowledge and expectation that SFTV is placing complete
reliance thereon.
 
(p)  Conduct of Business in Normal Course. The Company will carry on its
business and activities in substantially the same manner as they previously have
been carried out and will not institute any unusual or novel methods of
manufacture, purchase, sale, lease, management, accounting, or operation that
vary materially from those methods used by the Company as of the date of this
Agreement.
 
(q)  Issuances of Securities. After closing the Company will not issue any
shares of its capital stock, issue or create any warrants, obligations,
subscriptions, options, convertible securities, or other commitments under which
any additional shares of its capital stock of any class might be directly or
indirectly authorized, issued, or transferred from treasury, or agree to do any
of the acts listed above.
 
10.  Representations and Warranties of SFTV. Where a representation contained in
this Agreement is qualified by the phrase “to the best of SFTV’s knowledge” (or
words of similar import), such expression means that, after having conducted a
due diligence review, SFTV believes the statement to be true, accurate, and
complete in all material respects. Knowledge shall not be imputed nor shall it
include any matters which such person should have known or should have been
reasonably expected to have known. SFTV hereby represents and warrants to the
Shareholders as follows:
 
(a)  Power and Authority. SFTV has full power and authority to execute, deliver
and perform this Agreement and the Other Agreements.
 
 
Page - 5

--------------------------------------------------------------------------------

 
 
(b)  Organization and Standing of SFTV. The Company is a duly organized and
validly existing Nevada corporation in good standing, with all requisite
corporate power and authority to carry on its business as presently conducted.
SFTV is qualified to do business in all other jurisdictions where it does or
plans to do business.
 
(c)  Binding Effect. Upon execution and delivery by SFTV, this Agreement and the
Other Agreements shall be and constitute the valid, binding and legal
obligations of SFTV enforceable against SFTV in accordance with the terms hereof
or thereof, except as the enforceability hereof and thereof may be subject to
the effect of (i) any applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or affecting creditors’ rights generally,
and (ii) general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law).
 
(d)  No Consents. No consent, approval or authorization of, or registration,
declaration or filing with any third party, including, but not limited to, any
governmental department, agency, commission or other instrumentality, will,
except such consents, if any, be delivered or obtained on or prior to the
Closing, be obtained or made by SFTV prior to the Closing to authorize the
execution, delivery and performance by SFTV of this Agreement or the Other
Agreements.
 
(e)   SFTV’s Representations and Warranties True and Complete. All
representations and warranties of SFTV in this Agreement and the Other
Agreements are true, accurate and complete in all material respects as of the
Closing.
 
(f)  No Knowledge of the SFTV’s Default. SFTV has no knowledge that any of the
SFTV representations and warranties contained in this Agreement or the Other
Agreements are untrue, inaccurate or incomplete in any respect or that the
Shareholders is in default under any term or provision of this Agreement or the
Other Agreements.
 
(g)  No Untrue Statements. No representation or warranty by SFTV in this
Agreement or in any writing furnished or to be furnished pursuant hereto,
contains or will contain any untrue statement of a material fact, or omits, or
will omit to state any material fact required to make the statements herein or
therein contained not misleading.
 
(h)  No Litigation. There is no current or anticipated litigation involving SFTV
 
(i)  Reliance. The foregoing representations and warranties are made by SFTV
with the knowledge and expectation that the Shareholders is placing complete
reliance thereon.
 
11.  Conditions Precedent to Obligations of SFTV. All obligations of SFTV under
this Agreement are subject to the fulfillment, prior to or at the Closing, of
the following conditions:
 
(a)  Representations and Warranties True at the Closing. The representations and
warranties of the Shareholders herein shall be deemed to have been made again as
of the Closing, and then be true and correct, subject to any changes
contemplated by this Agreement. The Shareholders shall have performed all of the
obligations to be performed by it hereunder on or prior to the Closing.
 
 
Page - 6

--------------------------------------------------------------------------------

 
 
(b)  Deliveries at the Closing. SFTV shall have delivered to Shareholders at the
Closing all of the documents required to be delivered hereunder.
 
12.  Conditions Precedent to Obligations of the Shareholders. All obligations of
the Shareholders under this Agreement are subject to the fulfillment, prior to
or at the Closing, of the following conditions:
 
(a)  Representations and Warranties True at Closing. The representations and
warranties of SFTV herein shall be deemed to have been made again at the
Closing, and then be true and correct, subject to any changes contemplated by
this Agreement. SFTV shall have performed all of the obligations to be performed
by SFTV hereunder on or prior to the Closing.
 
(b)  Deliveries at the Closing. SFTV shall have delivered to Shareholders at the
Closing all of the documents required to be delivered hereunder.
 
13.  The Nature and Survival of Representations, Covenants and Warranties. All
statements and facts contained in any memorandum, certificate, instrument, or
other document delivered by or on behalf of the parties hereto for information
or reliance pursuant to this Agreement, shall be deemed representations,
covenants and warranties by the parties hereto under this Agreement. All
representations, covenants and warranties of the parties shall survive the
Closing and all inspections, examinations, or audits on behalf of the parties,
shall expire one year following the Closing.
 
14.  Indemnification by Company. The Company agrees to indemnify and hold
harmless SFTV against and in respect to all damages (as hereinafter defined) up
to the amount of the purchase price (what is the purchase price?). Damages, as
used herein shall include any claim, salary, wage, action, tax, demand, lost,
cost, expense, liability (joint or several), penalty and other damage, including
without limitation, counsel fees and other costs and expenses reasonably
incurred in investigating or attempting to avoid same or in opposition to the
imposition thereof, or in enforcing this indemnity, resulting to SFTV from any
inaccurate representation made by or on behalf of the Shareholders in or
pursuant to this Agreement, breaches any of the warranties made by or on behalf
of the Shareholders in or pursuant to this Agreement, or breach or default in
the performance by the Shareholders of any of the obligations to be performed by
them hereunder.
 
Notwithstanding the scope of the Shareholder’s representations and warranties
herein, or of any individual representation or warranty, or any disclosure to
SFTV herein or pursuant hereto, or the definition of damages contained in the
preceding sentence, or SFTV’s knowledge of any fact or facts at or prior to the
Closing, damages shall also include all debts, liabilities, and obligations of
any nature whatsoever (whether absolute, accrued, contingent, or otherwise, and
whether due or to become due) of the Company, as of the date hereof, whether
known or unknown by the Shareholders; all claims, actions, demands, losses,
costs, expenses, and liabilities resulting from any litigation from causes of
action arising prior to the Closing involving the Company or any stockholders
thereof other than the Shareholders, whether or not disclosed to SFTV; all
claims, actions, demands, losses, costs, expenses, liabilities and penalties
resulting from (i) the Company’s infringement or claimed infringement upon or
acting adversely to the rights or claimed rights of any person under or in
respect to any copyrights, trademarks, trademark rights, patents, patent rights
or patent licenses; or (ii) any claim or pending or threatened action with
respect to the matters described in clause (i); all claims, actions, demands,
losses, costs, expenses, liabilities or penalties resulting from the Company’s
failure in any respect to perform any obligation required by it to be performed
at or prior to the Closing, or by reason of any default of the Company, at the
Closing, under any of the contracts, agreements, leases, documents, or other
commitments to which it is a party or otherwise bound or affected; and all
losses, costs, and expenses (including without limitation all fees and
disbursements of counsel) relating to damages.
 
 
Page - 7

--------------------------------------------------------------------------------

 
 
The Company shall reimburse and/or pay on behalf of SFTV any payment made or
required to be made by SFTV and/or the Company at any time after the closing
based on the judgment of any competent jurisdiction or pursuant to a bona fide
compromise or settlement of claims, demands or actions, in respect to the
damages to which the foregoing indemnity relates. SFTV shall give the Company
notice within thirty (30) days after notification of any litigation threatened
or instituted against the Company which might constitute the basis of a claim
for indemnity by SFTV against the Company.
 
Notwithstanding anything contained in this Agreement to the contrary, the right
to indemnification described in this paragraph shall expire 18 months after the
Closing.
 
15.  Records of the Company. For a period of five years following the Closing,
the books of account and records of the Company pertaining to all periods prior
to the Closing shall be available for inspection by the Shareholders for use in
connection with tax audits.
 
16.  Further Conveyances and Assurances. After the Closing, the Shareholders and
SFTV will, without further cost or expense to, or consideration of any nature
from the other, execute and deliver, or cause to be executed and delivered, to
the other, such additional documentation and instruments of transfer and
conveyance, and will take such other and further actions, as the other may
reasonably request as more completely to sell, transfer and assign to and fully
vest in SFTV ownership of the Stock and to consummate the transactions
contemplated hereby.
 
17.  Closing. The Closing of the sale and purchase contemplated hereunder shall
be on or before August 30, 2006, subject to acceleration or postponement from
time to time as the Shareholders and SFTV may mutually agree.
 
18.  Deliveries at the Closing by the Shareholders. At the Closing the
Shareholders, shall deliver to SFTV:
 
(a)  Certificates representing 1,178,000 shares of the Company Common Stock,
free and clear of all liens, claims, encumbrances, and restrictions of every
kind except for the restrictive legend required by Paragraph 3 hereof.
 
(b)  All books and records of the Company, up to date and duly organized.
 
(c)  Any other document which may be necessary to carry out the intent of this
Agreement.
 
 
Page - 8

--------------------------------------------------------------------------------

 
 
19.  Deliveries at the Closing by SFTV. At the Closing, SFTV shall deliver to
the Shareholders the following:
 
(a)  Certificates representing 1,000,000 shares of the Company Series “B”
Preferred Stock, free and clear of all liens, claims, encumbrances, and
restrictions of every kind except for the restrictive legend required by
Paragraph 3 hereof.
 
(b)  Certificates representing 1,000,000 shares of the SFTV’s Common Stock free
and clear of all liens, claims, encumbrances, and restrictions of every kind
except for the restrictive legend required by Paragraph 3 hereof.
 
(c)   Any other document which may be necessary to carry out the intent of this
Agreement.
 
Any other document which may be necessary to carry out the intent of this
Agreement.
 
20.  Default and Reversal of the Agreement.
 
(a)  Company will be considered in default of this Agreement if:
 
(i)  Company is unable to attain gross revenues of $1 million in the first two
years following the execution of this agreement, or
 
(ii)  Company is unable to complete an audit with a PCAOB registered auditor
within 90 days or for less than $50,000.00
 
(iii)  Company is not able to fulfill the terms and conditions set forth herein
this Agreement.
 
(b)   SFTV shall be considered in default of this Agreement if:
 
(i)  A suitable funding program for at least $2 million per year is not
implemented within 180 days of the Agreement or
 
(ii)   SFTV is not able to fulfill the terms and conditions set forth herein
this Agreement.
 
(c)  If such a default should occur and no reasonable cure is offered by the
defaulting Party within a 90 day period, the terms, conditions and
responsibilities within this Agreement may be considered null and void, and both
SFTV and Company may return to their pre-acquisition status without further
obligation to the other.
 
(d)  If a default by SFTV occurs, Company shall bear no responsibility to return
funds received from SFTV.
 
 
Page - 9

--------------------------------------------------------------------------------

 
 
21.  No Assignment. This Agreement shall not be assignable by any party without
the prior written consent of the other parties, which consent shall be subject
to such parties’ sole, absolute and unfettered discretion.
 
22.  Brokerage. The Shareholders and SFTV agree to indemnify and hold harmless
each other against, and in respect of, any claim for brokerage or other
commissions relative to this Agreement, or the transactions contemplated hereby,
based in any way on agreements, arrangements, understandings or contracts made
by either party with a third party or parties whatsoever.
 
23.  Attorney’s Fees. In the event that it should become necessary for any party
entitled hereunder to bring suit against any other party to this Agreement for
enforcement of the covenants contained in this Agreement, the parties hereby
covenant and agree that the party or parties who are found to be in violation of
said covenants shall also be liable for all reasonable attorney’s fees and costs
of court incurred by the other party or parties that bring suit.
 
24.  Benefit. All the terms and provisions of this Agreement shall be binding
upon and inure to the benefit of and be enforceable by each of the parties
hereto, and his respective heirs, executors, administrators, personal
representatives, successors and permitted assigns.
 
25.  Notices. All notices, requests, demands, and other communications hereunder
shall be in writing and delivered personally or sent by registered or certified
United States mail, return receipt requested with postage prepaid, or by
telecopy or e-mail, if to the Shareholders, addressed to Mr. Thomas Black at 461
Burroughs Street, Detroit Michigan 48202 telephone (248) 763-4343 and e-mail
thomasblack9@comcast.net and if to SFTV, addressed to Mr. Jeffrey Flannery at
8880 Rio San Diego Dr., 8th Floor, San Diego, CA 92108 telephone 619-342-7449
telecopier 619-342-7446 and e-mail jwfworld@gmail.com Any party hereto may
change its address upon 10 days’ written notice to any other party hereto.
 
26.  Construction. Words of any gender used in this Agreement shall be held and
construed to include any other gender, and words in the singular number shall be
held to include the plural, and vice versa, unless the context requires
otherwise.
 
27.  Waiver. No course of dealing on the part of any party hereto or its agents,
or any failure or delay by any such party with respect to exercising any right,
power or privilege of such party under this Agreement or any instrument referred
to herein shall operate as a waiver thereof, and any single or partial exercise
of any such right, power or privilege shall not preclude any later exercise
thereof or any exercise of any other right, power or privilege hereunder or
thereunder.
 
28.  Cumulative Rights. The rights and remedies of any party under this
Agreement and the instruments executed or to be executed in connection herewith,
or any of them, shall be cumulative and the exercise or partial exercise of any
such right or remedy shall not preclude the exercise of any other right or
remedy.
 
29.  Invalidity. In the event any one or more of the provisions contained in
this Agreement or in any instrument referred to herein or executed in connection
herewith shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect the other provisions of this Agreement or any such other instrument.
 
 
Page - 10

--------------------------------------------------------------------------------

 
 
30.  Time of the Essence. Time is of the essence of this Agreement.
 
31.  Incorporation by Reference. The Exhibits and Schedules to this Agreement
referred to or included herein constitute integral parts to this Agreement and
are incorporated into this Agreement by this reference.
 
32.  Controlling Agreement. In the event of any conflict between the terms of
this Agreement or any of the Other Agreements or exhibits referred to herein,
the terms of this Agreement shall control.
 
33.  Law Governing; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada, without regard to
any conflicts of laws provisions thereof. Each party hereby irrevocably submits
to the personal jurisdiction of the United States District Court for Clark
County, Nevada, as well as of the Superior Courts of the State of Nevada in
Clark County, Nevada over any suit, action or proceeding arising out of or
relating to this Agreement. Each party hereby irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such mediation, arbitration, suit, action or
proceeding brought in any such county and any claim that any such mediation,
arbitration, suit, action or proceeding brought in such county has been brought
in an inconvenient forum.
 
34.  Multiple Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. A facsimile transmission
of this signed Agreement shall be legal and binding on all parties hereto.
 
35.  Entire Agreement. This instrument and the attachments hereto contain the
entire understanding of the parties and may not be changed orally, but only by
an instrument in writing signed by the party against whom enforcement of any
waiver, change, modification, extension, or discharge is sought.
 

 
Page - 11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed on the date first written
above.
 


FOR: SHAREHOLDERS





 /s/ Thomas Black  Thomas Black  
 
 
 
 
 
 
 
 
 
 

 
 
FOR: SAFE TRAVEL CARE INC.








By: /s/ Jeffrey Flannery
Jeffrey Flannery, CEO
 
 
Page - 12

--------------------------------------------------------------------------------

 